Exhibit 10.11

AMENDMENT NO. 5

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT (this “Amendment No. 5”),
dated as of September 12, 2011, is by and among Wells Fargo Bank, National
Association, successor by merger to Wachovia Bank, National Association, a
national banking association (“Lender”), Farmer Bros. Co., a Delaware
corporation (as surviving corporation of the merger with FBC Realty, LLC
formerly known as SL Realty, LLC, a Delaware limited liability company,
“Farmer”) and Coffee Bean International, Inc., an Oregon corporation (“CBI” and
together with Farmer, each individually a “Borrower” and collectively,
“Borrowers”), Coffee Bean Holding Co., Inc., a Delaware corporation (“Coffee
Holding”), FBC Finance Company, a California corporation (“Finance” and together
with Coffee Holding, each individually a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Lender, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lender has made, and may make, loans and advances
and provide other financial accommodations to Borrowers as set forth in the Loan
and Security Agreement, dated as of March 2, 2009, by and among Lender,
Borrowers and Guarantors, the “Loan Agreement”, as amended by Amendment No. 1 to
Loan and Security Agreement, dated as of March 2, 2009, by and among Lender,
Borrowers and Guarantors, Amendment No. 2 to Loan and Security Agreement and
Consent, dated as of July 27, 2009, by and among Lender, Borrowers and
Guarantors, Amendment No. 3 to Loan and Security Agreement and Waiver, dated as
of November 20, 2009, by and among Lender, Borrowers and Guarantors and
Amendment No. 4to Loan and Security Agreement, dated as of August 31, 2010 (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”, and together with
all agreements, documents and instruments at any time executed and/or delivered
in connection therewith or related thereto, as from time to time amended,
modified, supplemented, extended, renewed, restated, or replaced, collectively,
the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Lender agree to make
certain amendments to the Loan Agreement, and Lender is willing to agree,
subject to the terms and conditions set forth herein, to make such amendments,
as more specifically set forth herein; and

WHEREAS, by this Amendment No. 5, Lender, Borrowers and Guarantors desire and
intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(i) “Amendment No. 5” shall mean Amendment No. 5 to Loan and Security Agreement,
dated as of July 1, 2011, by and among Lender, Borrowers and Guarantors, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(ii) “Amendment No. 5 Effective Date” shall mean July 1, 2011.

(b) Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Loan Agreement, unless otherwise defined herein. All
references to the plural herein shall also mean the singular and all references
to the singular herein shall also mean the plural, in each case unless otherwise
required by the context of the use thereof.

2. Financial Covenants. Section 9.18 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“9.18 Minimum Excess Availability; Minimum Total Liquidity. Borrowers shall
(a) maintain Excess Availability (i) at all times from July 1, 2011 through and
including September 30, 2011 of not less than $4,250,000 and (ii) of not less
than $7,500,000 at all other times and (b) maintain Total Liquidity (i) at all
times from July 1, 2011 through and including September 30, 2011 of not less
than $20,000,000 and (ii) of not less than $35,000,000 at all other times.”

3. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants, together with the representations,
warranties and covenants in the other Financing Agreements, are continuing and
shall survive the execution and delivery hereof, and the truth and accuracy of,
or compliance with each, being a continuing condition of the making of Loans by
Lender to Borrowers:

(a) No action of, or filing with, or consent of any Governmental Authority, and
no approval or consent of any other Person, is or will be required to authorize,
or is or will be otherwise required in connection with, the execution, delivery
and performance by Borrowers and Guarantors of this Amendment No. 5.

(b) This Amendment No. 5 and each other agreement, document or instrument to be
executed and delivered by any Borrower or Guarantor in connection therewith or
herewith has been duly authorized, executed and delivered by all necessary
action on the part of such Borrower or Guarantor, and Amendment No. 5 and each
other agreement, document or instrument to be executed and delivered by
Borrowers and Guarantors in connection therewith or herewith is in full force
and effect as of the date of Amendment No. 5 and the agreements and

 

2



--------------------------------------------------------------------------------

obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against Borrowers and Guarantors in accordance with their respective terms.

(c) Neither the execution and delivery of this Amendment No. 5 or the documents,
agreements or instruments executed or delivered in connection therewith or
related thereto, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the provisions hereof or thereof is in
contravention of any law or regulation or any order or decree of any court or
Governmental Authority applicable to Borrowers and Guarantors in any respect, or
conflicts with or result in the breach of, or constitutes a default in any
respect under any mortgage, deed of trust, security agreement, agreement or
instrument to which any Borrower or Guarantor is a party or may be bound, or
violates any provision of the formation or other organizational documents of any
Borrower or Guarantor.

(d) No Event of Default or act, condition or event which with notice or passage
of time or both would constitute an Event of Default exists or has occurred and
is continuing on the date of Amendment No. 5.

4. Conditions Precedent. The amendments contained herein shall be effective as
of the Amendment No. 5 Effective Date, subject to the receipt by Lender of each
of the following, in form and substance satisfactory to Lender:

(a) an original of this Amendment No. 5, duly authorized, executed and delivered
by the parties hereto; and

(b) a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 5, which any Borrower or Guarantor is required to obtain from any
other Person.

5. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, consents, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date of this Amendment No. 5 and Borrowers and Guarantors shall
not be entitled to any other or further amendment or waiver by virtue of the
provisions of this Amendment No. 5 or with respect to the subject matter of this
Amendment No. 5. To the extent of conflict between the terms of this Amendment
No. 5 and the other Financing Agreements, the terms of this Amendment No. 5
shall control. The Loan Agreement and this Amendment No. 5 shall be read and
construed as one agreement.

6. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 5.

7. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 5 and the other Financing Agreements and any dispute arising out of the
relationship between the parties hereto whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the State of California but
excluding any principles of conflict of laws or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of California.

 

3



--------------------------------------------------------------------------------

8. Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

9. Entire Agreement. This Amendment No. 5 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

10. Binding Effect. This Amendment No. 5 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confirmed to the
provision so held to be invalid or unenforceable.

12. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 5.

13. Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and-the same agreement. Delivery of an executed
counterpart of this Amendment No. 5 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 5. Any party delivering an
executed counterpart of this Amendment No. 5 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 5, but the failure to do so shall not affect
the validity, enforceability or binding effect of such agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

LENDER     BORROWERS WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger
to Wachovia Bank, National Association     FARMER BROS. CO. By:   /s/ Dennis A.
King     By:   /s/ Jeffrey Wahba Name:   Dennis A. King     Name:   Jeffrey
Wahba Title:   Vice President     Title:   Interim Co-Chief Executive Officer  
            COFFEE BEAN INTERNATIONAL, INC.       By:   /s/ Jeffrey Wahba      
Name:   Jeffrey Wahba       Title:   Assistant Treasurer and Director

GUARANTORS COFFEE BEAN HOLDING CO., INC. By:   /s/ Jeffrey Wahba Name:   Jeffrey
Wahba Title:   Treasurer and CFO

FBC FINANCE COMPANY

By:   /s/ Jeffrey Wahba Name:   Jeffrey Wahba Title:   Treasurer

 

5